      Case 1:17-cv-00189-TSC Document 55 Filed 12/16/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                          )
JEFFREY STEIN,                            )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                    Case No. 1:17-cv-00189
                                          )
CENTRAL INTELLIGENCE AGENCY, et al.,      )
                                          )
      Defendants.                         )
__________________________________________)

                                JOINT STATUS REPORT

          Pursuant to the Court’s June 11, 2020 Order, see ECF No. 49, Plaintiff and

Defendants (together, “the parties”) have conferred and offer the following updates on

the status of the above-captioned Freedom of Information Act (“FOIA”) case:

          1.     As indicated in the parties’ previous joint status report, the Department of

Education (“Education”) has completed its review of the potentially responsive records

that it located in its search and produced to Plaintiff material that it determined was

responsive, non-exempt, and subject to FOIA. See ECF No. 54. Education is making

one referral of additional potentially responsive material it located to another agency for

review.

          2.     The parties continue to discuss what issues (if any) remain in the case,

along with appropriate next steps.

          3.     Pursuant to the Court’s June 11 Order, which instructed the parties to file a

joint status report every 30 days, the parties will file another joint status report by January

15, 2021. To the extent the report contains a proposed production or briefing schedule,

the report will be accompanied by a proposed order.


                                               1
      Case 1:17-cv-00189-TSC Document 55 Filed 12/16/20 Page 2 of 2




Dated: December 16, 2020            Respectfully Submitted,


/s/ Kelly B. McClanahan             JEFFREY BOSSERT CLARK
Kelly B. McClanahan, Esq.           Acting Assistant Attorney General
D.C. Bar #984704
National Security Counselors        MARCIA BERMAN
4702 Levada Terrace                 Assistant Branch Director
Rockville, MD 20853
301-728-5908                        /s/ Michael H. Baer
240-681-2189 fax                    MICHAEL H. BAER
Kel@NationalSecurityLaw.org         Trial Attorney (N.Y. Bar No. 5384300)
                                    U.S. Department of Justice,
Counsel for Plaintiff               Civil Division, Federal Programs Branch
                                    1100 L Street NW
                                    Washington, DC 20530
                                    Telephone: (202) 305-8573
                                    Facsimile: (202) 616-8470
                                    E-mail: Michael.H.Baer@usdoj.gov

                                    Counsel for Defendants




                                    2
